t c memo united_states tax_court lisa h green petitioner v commissioner of internal revenue respondent docket no filed date mitchell s fuerst for petitioner brian a pfeifer for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as supplemented after concessions the issue for decision i sec_1respondent concedes that the court has jurisdiction under sec_6015 i r c to review the determination denying relief under sec_6015 i r c for and whether we have jurisdiction under sec_6015 e over petitioner’s stand-alone case asserting a claim for equitable relief under sec_6015 for and petitioner resided in florida when the petition in this case background was filed petitioner filed joint federal_income_tax returns for the years at issue with her former husband jonathan h green petitioner paid the federal_income_tax liabilities reported on the and joint returns but did not pay the tax_liabilities reported on the and joint returns respondent has not asserted a deficiency against petitioner for any year at issue on date respondent received petitioner’s form_8857 request for innocent spouse relief with a statement regarding request for equitable relief statement for through attached in the statement petitioner requested a refund of tax paid for through under sec_6015 on date respondent issued to petitioner a notice_of_determination concerning relief from joint_and_several_liability under sec_6015 for and in which he denied petitioner’s request for relief respondent however did 2unless otherwise indicated all section references are to the internal_revenue_code not issue a notice_of_determination for or petitioner timely petitioned this court asserting that respondent erred by denying her relief under sec_6015 for and on date respondent’s motion to dismiss for lack of jurisdiction was filed respondent argues that we lack jurisdiction under sec_6015 over petitioner’s sec_6015 claim for relief because respondent has not determined a deficiency for any of the years at issue petitioner filed a notice of objection to respondent’s motion in the tax relief and health care act of publaw_109_ div c sec_408 c 120_stat_3061 trhca sec_408 congress amended sec_6015 to confer jurisdiction on this court over stand-alone requests for equitable relief under sec_6015 effective for tax_liabilities arising or remaining unpaid on or after date on date respondent filed a supplement to his motion to dismiss for lack of jurisdiction respondent concedes that trhca sec_408 grants us jurisdiction to review respondent’s determination denying relief under sec_6015 for and respondent argues however that we lack jurisdiction to determine petitioner’s eligibility for relief under sec_6015 for and because the tax_liabilities for those years were fully paid before date on date the court held a hearing on respondent’s motion at its trial session in miami florida petitioner’s and respondent’s counsel appeared and were heard at the hearing we directed petitioner to submit a response to respondent’s supplement and offered respondent the opportunity to reply to petitioner’s response on date petitioner’s response to respondent’s supplement was filed on date respondent replied i sec_6015 discussion sec_6015 generally allows a spouse who has requested relief from joint_and_several_liability to contest the commissioner’s denial of relief under sec_6015 by filing a timely petition in this court before the enactment of trhca sec_408 the court had jurisdiction over such cases only if the commissioner had asserted a deficiency against the taxpayer see 127_tc_7 trhca sec_408 amended sec_6015 to confer jurisdiction on the court over stand-alone requests for equitable relief under sec_6015 but only with respect to tax_liabilities arising or remaining unpaid on or after date petitioner asserts that she is entitled to equitable relief under sec_6015 in the form of a tax_refund for each of the years and her argument reflects the fact that she paid the tax_liabilities for those years before date because petitioner’s tax_liabilities did not arise or remain unpaid on or after date the court does not have jurisdiction under sec_6015 as amended by trhca sec_408 over petitioner’s stand-alone claim for equitable relief under sec_6015 for see eg smith v commissioner tcmemo_2007_117 bock v commissioner tcmemo_2007_41 petitioner argues however that trhca sec_408 violates her equal protection and due process rights under the united_states constitution because it treats taxpayers who have paid their tax_liabilities before date differently from taxpayers who have not petitioner’s argument is unavailing it is well established that legislatures have especially broad latitude in creating classifications and distinctions in tax statutes 461_us_540 a taxpayer challenging the constitutionality of a tax classification on equal protection grounds must bear the very heavy burden of negating every conceivable basis which might support it id pincite see also durham v commissioner tcmemo_2004_125 petitioner has not argued and she has failed to demonstrate that she is a member of any suspect classification or that trhca sec_408 interferes with a fundamental right consequently we must uphold trhca sec_408 if it bears a rational relationship to a legitimate governmental purpose see regan v taxation with representation supra pincite we have held that it is especially difficult to demonstrate that no rational basis exists for a classification in a revenue act for which the presumption that an act of congress is constitutional is particularly strong see 69_tc_505 cansino v commissioner tcmemo_2001_134 moreover under the rational basis standard a statute does not violate the equal protection mandate if any state of facts rationally justifying the statute is demonstrated to or perceived by the courts 400_us_4 one obvious rational basis for congress’s choice of an effective date is administrative convenience administrative convenience has been recognized as a sufficient reason for legislative line drawing see eg n y rapid transit corp v city of 303_us_573 in enacting trhca sec_408 congress had to draw a line that would enable the internal_revenue_service and the courts to ascertain when trhca sec_408 would apply congress reasonably decided to use trhca’s enactment_date date and limited the application of trhca sec_408 to those taxpayers whose liability arose or remained unpaid on or after that date we perceive this to be a rational basis for the line drawn by congress and we reject petitioner’s argument to the contrary petitioner has also failed to demonstrate that trhca sec_408 violates her right to due process petitioner appears to argue that trhca sec_408 offends due process because it was not made retroactive to a date that would have enabled her to have her day in court with respect to the fully paid liabilities petitioner however has provided no support for her argument moreover a taxpayer who pays a tax in full and complies with other jurisdictional prerequisites can pursue a refund action in a u s district_court or in the u s court of federal claims see sec_7422 if petitioner believed that she should not have been liable for the taxes for that were reported and fully paid she could have filed a refund claim and related litigation it does not follow from the fact that petitioner is foreclosed from litigating in this court because of a rational decision on congress’s part to establish an effective date for trhca sec_408 that petitioner’s constitutional right to due process has been violated we reject petitioner’s due process argument as meritless ii equitable jurisdiction petitioner argues that the court should retain jurisdiction to determine whether petitioner was a signatory to the joint returns for and petitioner asserts that because she signed the joint returns under duress and coercion she did not have the requisite intent to file a joint_return in effect petitioner is asking this court to exercise jurisdiction over petitioner’s claims under general equitable principles petitioner has cited no statute or case that supports her argument that we can or should exercise jurisdiction independent of any conferred by sec_6015 the only cases that she cites in support of her argument that we have equitable jurisdiction to decide whether she signed her joint returns under duress are deficiency cases in which the commissioner issued notices of deficiency and the taxpayers timely petitioned this court see 81_tc_634 51_tc_116 petitioner never received a notice_of_deficiency for consequently we do not have jurisdiction to redetermine a deficiency under sec_6213 in addition for reasons described earlier in this opinion we do not have jurisdiction over petitioner’s sec_6015 claims for under sec_6015 as amended petitioner has not asserted any basis for us to exercise jurisdiction over her claims in the light of the foregoing we shall grant respondent’s motion to dismiss petitioner’s sec_6015 claims for lack of jurisdiction as supplemented an appropriate order of dismissal for lack of jurisdiction will be entered
